Title: John Quincy Adams to Thomas Boylston Adams, 3 May 1788
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          Newbury-Port May 3d:1788.
          My dear Brother.
        
        We have mutually been deficient in those attentions, which absent connections ought always to preserve towards one another: the fault has been the greatest on my side, as I was under the additional obligation of setting a good example; but I feel myself at this time peculiarly bound to write to you, to apologize for the rough expressions which upon several occasions I used while I was with you, and which perhaps you may reasonably think, were incompatible with that fraternal tenderness which ought always to accompany fraternal affection— Such expressions were dictated by the imprudence of a momentary impulse; but believe me, my brother, when upon the calmest reflection, and uninfluenced, by any temporary feelings, I assure you, that the warmest wishes of my heart, are for your, honour, your interest, and welfare. These were the motives by which I was influenced, even when my observation bore the appearance of unkindness, and I am still actuated by them while I venture to give you such advice, as I think will tend to promote your best interests.
        The Situation in which you are now placed, while it affords you such advantages as may be highly beneficial to you if properly improved, is not without its dangers, which it is your duty to perceive and to avoid. You are young, and if you examine the springs of your own conduct you will find yourself prone to imitate examples which your own reason will condemn. You have therefore need of great judgment, and of great resolution, in order to persevere in that line of conduct which will insure you the applause of the world, and, what is of infinitely more importance the approbation of your own conscience. This indeed is the greatest end to which we can wish to attain.
        
          “Above all, to thine own self be true,
          And it must follow as the night the day,
          Thou canst not then be false to any man.”
        
        If your own heart, can testify that your conduct has always been reconcileable with the immutable rules of justice and truth, you will always enjoy one inexhaustible source of happiness, of which neither the frowns of adverse fortune, nor the utmost efforts of human malice can ever deprive you:— If you will only reflect upon this subject I am perswaded it will be wholly unnecessary for me to say more— You yourself will perceive that nothing can be more pernicious than to adapt your conduct to the wishes of a classmate, in opposition to your own principles. This practice which I have often heard advocated at College, is not only vicious and immoral, but argues great weakness of mind and want of spirit, in not daring to exert that freedom and independence in resisting an equal, which they all think so requisite in withstanding the proper authority of a superior.
        But, my friend, in order to secure this same self-approbation; it will not be sufficient to possess the mere negative virtue of doing no harm. You must consider that as a social being it is your duty to increase as much as in you lies, the enjoyments of your fellow creatures.— And as your own inclination has destined you to one of the learned professions, it will appear Evident, that you will answer the end of your existence, only in proportion to the learning and knowlege which you may acquire. And therefore do not think I exaggerate if I say that every hour which you spend in idleness, is an injury which you do to your fellow-men. . . . But this is not all: The same means which tend to increase your usefulness in the world, are also the means by which you will rise to reputation and respectability. I know you are not destitute of that ambition which excites a noble generosity, and you are fully sensible how disgraceful it is to be excelled by a person of inferior talents, and advantages for improvement The world will, and they have a right to say in the language of scripture, “To whom much is given, from him shall much be required.” We ought all to recollect that the time which is given to us for the sole acquisition of Science, our Parent was obliged to lose by keeping a school for a subsistence. In short we have every possible reason, to be indefatigably industrious in the pursuit of learning; and to resist them all would argue, the extreme of weakness or of folly.— These cautions are not, I hope necessary for you: I am perswaded you will be attentive to all the college duties, and if you perform them fully, your time will be sufficiently employ’d.
        There is one particular which I would recommend to your attention. You will soon arrive at that period of College Life, when a degree of manliness and of dignity will be expected in your behaviour: you must remember, that as you advance, you will be look’d up to, for examples by your fellow students of a more recent standing; and you have had opportunities to observe that the influence of a Senior Class may almost give a tone to the manners of the whole College. Avoid too great familiarities with anyone. There is a certain decorum, and respect which is due, even to our nearest intimates; and be particularly cautious to preserve yourself from a merited charge of trifling or puerility.
        And suffer me again to urge you, upon a point which I have repeatedly recommended, a particular attention to composition: I wish you to overcome entirely the aversion you have to writing: an elegant epistolary style, is one of the most useful accomplishments which a gentleman can possess; and it must be acquired if ever, at an early period of life. In your exercices of this kind, you will have the double advantage of affording amusement and satisfaction to your friends, at the same time that you are improving your own faculties and understanding.
        If upon reading what I have here written, you should be disposed to think my speculative opinions of little weight, because my practical conduct may not be conformable to them, I only wish you, to ask yourself whether they are not such as must tend to increase your own happiness and usefulness: and if they are, any deficiency in the person who proposes them ought not to diminish their influence in your breast.— recollect the lines of Horace
        
          —fungar vice cotis, acutum
          Reddere quae ferrum valet, exsors ipsa secandi:
        
        and be perswaded that I should never recommend any acquisition, of which I myself am destitute, unless I regret the want of it.
        Give my love to Charles; I hope he is well: he almost told me when I left Braintree that he would not write to me; perhaps he thinks me impertinent in assuming Mentorial airs, and dislikes the correspondence; he does not love to be censured; but he has a great deal of generosity at heart, and his disposition is really amiable. He always treated me with the kindness and affection of a brother; &c I am perswaded he will ever conduct in the same manner towards you.
        Your affectionate friend & brother
        J. Q. Adams.
      